DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed along with the Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 25 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017 /0226535 A1 to Tudman (hereinafter “Tudman”).

Referring to Applicant’s independent claim 1, Tudman teaches a particulate carbon material producible from renewable raw materials of lignin-containing biomass (See Abstract; the lignocellulosic biomass of Tudman is equivalent to Applicant’s claim term “lignin-containing biomass”), the particulate carbon material having: a carbon content based on the ash-free dry substance 59.65 wt-% (pars. [0181-183]; See Table of Example 2); and, an STSA surface area ranging from about 200 m2/g to about 2500 m2/g (par. [0016]). The carbon content value taught by Tudman renders obvious Applicant’s claimed range.  The surface area range taught by Tudman renders obvious Applicant’s claimed range.  The carbon content value taught by Tudman is close enough to Applicant’s claimed range of “between 60 wt-% and 80 wt-%”.  The surface area range taught by Tudman shares the highest endpoint of Applicant’s claimed range of “at least 5 m2/g and maximally 200 m2/g.” MPEP 2144.05 [R-10.2019] (I)
The teachings “a 14C content greater than 0.20 Bq/g of carbon and less than 0.45 Bq/g of carbon” and “an oil absorption value (OAN) between 50 ml/100 g and 150 ml/100 g” are inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed 14C content greater than 0.20 Bq/g of carbon and less than 0.45 Bq/g of carbon” and “an oil absorption value (OAN) between 50 ml/100 g and 150 ml/100 g” are inherent within and/or obvious in light of the teachings of Tudman. 

Referring to Applicant’s claim 2, the teaching “characterized in that its BET surface area differs from its STSA surface area by maximally 20%” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation a suspension containing the particulate carbon material of Tudman acts in the same manner as Applicant’s claimed invention.  For this reason, the teaching “characterized in that its BET surface area differs from its STSA surface area by maximally 20%” is inherent within and/or obvious in light of the teachings of Tudman.

Referring to Applicant’s claim 3, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has an electrical conductivity of less than 5 mS/cm” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation a suspension containing the particulate carbon material of Tudman acts in the same manner as Applicant’s claimed invention and exhibits and possesses the identical or substantially identical electrical conductivity as Applicant’s claimed suspension.  For this reason, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has an electrical conductivity of less than 5 mS/cm” is inherent within and/or obvious in light of the teachings of Tudman. 

Referring to Applicant’s claim 4, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has a pH value of > 6” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source 

Referring to Applicant’s claim 5, the teaching the claimed particulate carbon material “further having a D/G signal ratio in the Raman spectrum between 0.20 and 0.90” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot 

Referring to Applicant’s claim 6, the teaching “further having a high resistance to bases, wherein less than 40% of the particulate carbon material present goes into basic solution” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties.  The particulate carbon material of Tudman will exhibit and possess the identical or substantially identical low solubility in a basic solution as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation the particulate carbon material of Tudman exhibits 

Referring to Applicant’s claim 8, Tudman teaches in at least one embodiment the particulate carbon material producible from renewable raw materials of lignin-containing biomass exhibits and possesses a particle size of from about 5 microns to about 40 microns (pars. [0159], [0168]).  The particle size range taught by Tudman renders obvious Applicant’s claimed range of “less than 30 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 25, the teaching “wherein the 14C content corresponding to that of renewable raw materials is greater than 0.23 Bq/g of carbon and less than 0.45 Bq/g of carbon” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties.  The particulate carbon material of Tudman necessarily exhibits and possesses the identical or substantially identical properties, including a 14C content, as Applicant’s claimed particulate carbon material under the same 14C content, as Applicant’s claimed particulate carbon material.  For this reason, the teaching “wherein the 14C content corresponding to that of renewable raw materials is greater than 0.23 Bq/g of carbon and less than 0.45 Bq/g of carbon” is inherent within and/or obvious in light of the teachings of Tudman.

Referring to Applicant’s claim 28, the teaching “wherein the BET surface area of the particulate carbon material differs from the STSA surface area by no more than 15%” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation a suspension containing the particulate carbon material of Tudman acts in the same manner as Applicant’s claimed invention.  For this reason, the teaching “wherein the BET surface area of the particulate carbon material differs from the 

Referring to Applicant’s claim 29, the teaching “further having a surface chemistry comparable to silica with a high OH-group density” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties.  The particulate carbon material of Tudman necessarily exhibits and possesses the identical or substantially identical properties, including a surface chemistry comparable to silica with a high OH-group density, as Applicant’s claimed particulate carbon material under the same conditions.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation the particulate carbon material of Tudman exhibits and possesses the identical or substantially identical properties, such as a surface chemistry comparable to silica with a high OH-group density, as Applicant’s claimed particulate carbon material.  For this reason, the teaching “further having a surface chemistry comparable to silica with a high OH-group density” is inherent within and/or obvious in light of the teachings of Tudman. 

Referring to Applicant’s claim 30, the teaching “wherein oxygen content of the ash-free particulate carbon material is between 20 wt-% and 30 wt-%” is inherent within the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties.  Hence, when the particulate carbon material is combusted and resultant ash removed, the carbon content based on the ash-free dry substance of Tudman necessarily exhibits and possesses the identical or substantially identical oxygen content as Applicant’s claimed carbon content under the same conditions.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation the particulate carbon material of Tudman, when combusted and resultant ash removed, reacts in the same manner as Applicant’s claimed invention and exhibits and possesses the identical or substantially identical oxygen content as Applicant’s claimed carbon material.  For this reason, the teaching “wherein oxygen content of the ash-free particulate carbon material is between 20 wt-% and 30 wt-%” is inherent within and/or obvious in light of the teachings of Tudman. MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 31, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has a pH value of > 6” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 32, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has an electrical conductivity of less than 5 mS/cm” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 33, the teaching “wherein a 15% suspension of the particulate carbon material in distilled water has a pH value of > 6” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 34, the teaching “wherein the 15% suspension of the particulate carbon material in distilled water has an electrical conductivity of less than 3 mS/cm” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material and exhibit and possess the identical or substantially identical electrical conductivity value under the same conditions.  In the alternative, given the identical or substantially identical nature of the MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 35, the teaching “wherein the 15% suspension of the particulate carbon material in distilled water has an electrical conductivity of less than 2 mS/cm” is inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties.  Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material and exhibit and possess the identical or substantially identical electrical conductivity value under the same conditions.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation a suspension containing the particulate carbon material of Tudman acts in the same MPEP 2112.01 [R-07.2015] (I),(II)

Referring to Applicant’s claim 36, Tudman teaches the particulate carbon material is not a carbon black material (pars. [0018], [0024], [0034], [0040], [0048-49], [0052], [0139-140], [0142], [0144], [0147-149]).

Referring to Applicant’s claim 37, Tudman teaches the particulate carbon material is neither a conventional carbon black material nor a bio-based carbon black material (pars. [0018], [0024], [0034], [0040], [0048-49], [0052], [0139-140], [0142], [0144], [0147-149]). 

Referring to Applicant’s claim 38, Tudman teaches the carbon content based on the ash free dry substance differs from conventional carbon black produced by means of common carbon black production processes or variants of bio-based carbon black produced by means of a carbon black production process, pyrolysis, partial oxidation (pars. [0181-183]; See Table of Example 2).

Referring to Applicant’s independent claim 39, Tudman teaches a particulate carbon material producible from renewable raw materials of lignin-containing biomass (See Abstract; the lignocellulosic biomass of Tudman is equivalent to Applicant’s claim term “lignin-containing 2/g to about 2500 m2/g (par. [0016]), wherein the particulate carbon material is not a carbon black material (pars. [0018], [0024], [0034], [0040], [0048-49], [0052], [0139-140], [0142], [0144], [0147-149]). The carbon content value taught by Tudman renders obvious Applicant’s claimed range.  The surface area range taught by Tudman renders obvious Applicant’s claimed range.  The carbon content value taught by Tudman is close enough to Applicant’s claimed range of “between 60 wt-% and 80 wt-%”.  The surface area range taught by Tudman shares the highest endpoint of Applicant’s claimed range of “at least 5 m2/g and maximally 200 m2/g.” MPEP 2144.05 [R-10.2019] (I)
The teachings “a 14C content greater than 0.20 Bq/g of carbon and less than 0.45 Bq/g of carbon” and “an oil absorption value (OAN) between 50 ml/100 g and 150 ml/100 g” are inherent within and/or obvious in light of the teachings of Tudman. Tudman teaches a particulate carbon material comprising a carbon content and an STSA surface area as well as being produced from source material that is identical or substantially identical to Applicant’s claimed particulate carbon material.  Given all the physical and chemical properties, including source material, shared in common by the particulate carbon materials of Tudman and Applicant’s claimed invention, the particulate carbon materials of Tudman and Applicant’s claimed invention cannot have mutually exclusive properties. Hence, a resultant suspension containing the particulate carbon materials of Tudman will behave in the identical or substantially identical manner as Applicant’s claimed particulate carbon material.  In the alternative, given the identical or substantially identical nature of the particulate carbon material taught by Tudman and claimed by Applicant, there is a reasonable expectation a suspension containing the particulate carbon 14C content greater than 0.20 Bq/g of carbon and less than 0.45 Bq/g of carbon” and “an oil absorption value (OAN) between 50 ml/100 g and 150 ml/100 g” are inherent within and/or obvious in light of the teachings of Tudman.

Referring to Applicant’s claim 40, Tudman teaches the particulate carbon material is neither a classical carbon black material nor a bio-based carbon black material (pars. [0018], [0024], [0034], [0040], [0048-49], [0052], [0139-140], [0142], [0144], [0147-149]). 

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 26 with particular attention to “further having a carbon content based on the ash-free dry substance between 65 wt-% and 75 wt%” or of dependent claims 27 with particular attention to “further having an STSA surface area of between 8 m2/g and 100 m2/g”.
The Tudman reference teaches the particulate carbon material comprises a carbon content based on the ash-free dry substance 59.65 wt-% (pars. [0181-183]; See Table of Example 2), which lies outside the claimed range of dependent claim 26.  The Tudman reference also teaches the particulate carbon material comprises an STSA surface area ranging from about 200 m2/g to about 2500 m2
For these reasons, there is no obvious reason to modify the teachings of Tudman and teach “further having a carbon content based on the ash-free dry substance between 65 wt-% and 75 wt%” according to Applicant’s dependent claim 26 or “further having an STSA surface area of between 8 m2/g and 100 m2/g” according to Applicant’s dependent claim 27.

Response to Arguments
Applicant’s remarks, see Amendment and Response to 2nd Office Action under 37 C.F.R. § 1.111, filed February 11, 2021, with respect to the rejection of claims 1-6, 8 and 25-35 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Pre-Grant Patent Application Publication No. 2017 /0226535 A1 to Tudman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731